WHICHARD, Judge.
The judgment in the prior action between the defendant appellant Harrison and the defendant appellee McLear that Harrison should take nothing from McLear formed the basis for the judgment in this action ordering the plaintiff to pay to defendant McLear the undisbursed construction loan proceeds in the sum of $7,783.85. This Court has vacated the judgment entered in that action and remanded the cause to the superior court for a new trial. Harrison v. McLear, 49 N.C. App. 121, 270 S.E. 2d 577 (1980).
Entitlement to the funds here in question necessarily must remain uncertain until that action is either settled or resolved by a new trial free from prejudicial error. Consequently, the judgment here must be vacated and the cause remanded for further proceedings consistent with the final resolution of that action.
Our decision should not be construed to prohibit the trial court from discharging the plaintiff from its liability with respect to the defendants in this action at such time as it finds the plaintiff to have complied with the procedures requisite to such discharge.
Vacated and remanded.
Judges Hedrick and Hill concur.